DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10 – 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1 – 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sterenthal et al. US 2018/0056595 (hereinafter Sterenthal) in view of SPAHR et al. US 2020/0276760 (hereinafter SPAHR).

Regarding claim 1, Sterenthal teaches: a method for generating adapted control instructions for a material extrusion (ME) process included in a fabrication process of a three-dimensional (3D) object using a material extrusion (ME) process for 3D printing, the adapted control instructions comprising at least one of spatially compensated electronic toolpaths, spatially compensated electronic slices, and other instructions by which a controller or control unit is enabled to control an ME system to perform the fabrication of the 3D-object from deposition of feedstock material up to and including 
obtaining an electronic 3D-model of the 3D-object to be fabricated ([0125] - - receiving solid model of the 3D object);
generating control instructions based on said electronic 3D-model and process parameters of said fabrication process, wherein said process parameters include ME process parameters relating to the ME process and process parameters relating to post- processing of the 3D-object ([0106] - - layer thickness, hatching pattern are ME parameters; [0116] - - tool paths are ME parameters; [0104] - -  the contact area of support is process parameters relating to post- processing since it is related to removing the support structure post process);
determining a mesh model representing said electronic 3D-model, the mesh model comprising interlinked mesh elements which interact using mathematical relationships based on ME process parameters, each mesh element having at least one property associated with at least one physical property of the 3D-object, said at least one property being mathematically affected by at least one of said ME process parameters ([0004] - - mesh of polygons; [0116] - - physical simulation of the build process by FEA (finite element analysis));
performing simulation of said fabrication process in time using said control instructions, said mesh model and said process parameters comprising ([0116] - - physical simulation of the build process by FEA (finite element analysis)):
establishing a deviation of said at least one property relative to a reference thereof for each element of the mesh model, wherein said deviation is induced by at 
determining an adaptation for said at least one property of said each element of the mesh model to compensate for said deviation ([0120] - - to address undesirable temperature and/or displacement caused by stress, tool paths are changed);
applying said adaptation to said control instructions to obtain at least one adapted control instruction allowing fabrication of the 3D-object that remains accurate to the electronic 3D-model after at least one of cooling down to room temperature at the end of the fabrication process and during use of the printed 3D-object in accordance with specifications for use of the 3D-object ([0120], [0121] - - to address undesirable temperature and/or displacement caused by stress, tool paths are changed).

But Sterenthal does not explicitly teach: annealing of the fabricated 3D-object.

However, SPAHR teaches: annealing of the fabricated 3D-object ([0290] - - annealing).

Sterenthal and SPAHR are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Sterenthal, and incorporating annealing, as taught by SPAHR.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve the part’s mechanical properties, as suggested by SPAHR ([0070]).

Claim 18 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 2, the combination of Sterenthal and SPAHR teaches all the limitations of the base claims as outlined above. 

Sterenthal further teaches:
generating at least one deposition sequence of feedstock material for said ME process based on said electronic 3D-model ([0120] - - the order of hatch lines);
determining at least one electronic slice representing a layer of the 3D-object to be manufactured ([0004] - - sliced into layers);
determining at least one electronic toolpath for each of the at least one electronic slice ([0116] - - tool paths); and
wherein the determining the at least one electronic slice and the determining the at least one electronic toolpath is performed according to said deposition sequence ([0120] - - the tool paths and order of hatch lines).

Regarding claim 19, the combination of Sterenthal and SPAHR teaches all the limitations of the base claims as outlined above. 

Sterenthal further teaches:
a positioning system connected to said printhead, said positioning system being arranged to position said printhead relative to said 3D-object (Fig. 2, [0082] - - extruder is a printhead);
a controller arranged to obtain control instructions and control the positioning system using said control instructions ([0044] - - computing apparatus);
the system further comprising a system for generating adapted control instructions for a material extrusion (ME) process included in a fabrication process of a 3D-object according to claim 18 (see above claim 18);
wherein the controller is arranged to obtain adapted control instructions from said system for generating adapted control instructions ([0044] - - computing apparatus).

Claims 3 – 9, 13 – 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sterenthal et al. US 2018/0056595 (hereinafter Sterenthal) in view of SPAHR et al. US 2020/0276760 (hereinafter SPAHR) and further in view of Nguyen et al. US 2015/0352794 (hereinafter Nguyen).

Regarding claim 3, the combination of Sterenthal and SPAHR teaches all the limitations of the base claims as outlined above. 

But the combination of Sterenthal and SPAHR does not explicitly teach:

performing said simulation of said ME process in accordance with said activation sequence to obtain a ME simulation result.

However, Nguyen teaches:
determining at least one activation sequence of the elements of the mesh model corresponding to said at least one deposition sequence;
performing said simulation of said ME process in accordance with said activation sequence to obtain a ME simulation result ([0090] - - “As the workpiece build proceeds, the elements in the wall are progressively activated corresponding to the material being deposited.  At any time, elements which are not yet active play no part on the model computations”).

Sterenthal, SPAHR and Nguyen are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method which including using FEA to simulate 3D printing process, as taught by the combination of Sterenthal and SPAHR, and incorporating simulation according to the manufacturing sequence, as taught by Nguyen.  

Nguyen ([0088]).

Regarding claim 4, the combination of Sterenthal, SPAHR and Nguyen teaches all the limitations of the base claims as outlined above. 

Nguyen further teaches:
spatially mapping said at least one electronic toolpath on elements of the mesh model; and
spatially mapping the at least one electronic slice on elements of the mesh model ([0090] - - “As the workpiece build proceeds, the elements in the wall are progressively activated corresponding to the material being deposited.  At any time, elements which are not yet active play no part on the model computations”; [0041] - - the deposition is performed according to the deposit path, layer by layer; the elements are activated corresponding to the material being deposited, thus the deposit path and layer are spatially mapped with the elements).

Sterenthal, SPAHR and Nguyen are combinable for the same rationale as set forth.

Regarding claim 5, the combination of Sterenthal, SPAHR and Nguyen teaches all the limitations of the base claims as outlined above. 

Nguyen further teaches:
the generating at least one deposition sequence comprises generating a plurality of mutually different deposition sequences, and wherein the performing said simulation of the ME process comprises:
repeating until said deviation is below a first predetermined threshold:
i. said generating at least one electronic toolpath (302), using for each repetition one of the plurality of mutually different deposition sequences ([0157] - - the sequencing of the build in each layer); and
ii. said simulation of the ME process using for each repetition an activation sequence corresponding to said one respective deposition sequence ([0152]-[0157] - -  he parameters of the model including sequencing of the build; [0170] - -  simulation at various process parameters, build sequences, build speed, etc.);
upon establishing said deviation being below said first predetermined threshold, selecting said one respective deposition sequence to obtain a preferred deposition sequence ([0184], [0170] - - apply alterations (which including varying building sequences) until build tolerance is achieved).

Sterenthal, SPAHR and Nguyen are combinable for the same rationale as set forth.

Regarding claim 6, the combination of Sterenthal, SPAHR and Nguyen teaches all the limitations of the base claims as outlined above. 

Nguyen further teaches:
using at least one coefficient indicating a relationship between at least one of said process parameters and the at least one property ([0057] - - temperature dependent plots of Young’s modulus and coefficient of thermal expansion of the substrate and deposited material).

Sterenthal, SPAHR and Nguyen are combinable for the same rationale as set forth.

Regarding claim 7, the combination of Sterenthal, SPAHR and Nguyen teaches all the limitations of the base claims as outlined above. 

Nguyen further teaches:
at least one coefficient is at least one of time dependent, anisotropic, and temperature dependent ([0057] - - temperature dependent plots of Young’s modulus and coefficient of thermal expansion of the substrate and deposited material).

Sterenthal, SPAHR and Nguyen are combinable for the same rationale as set forth.

Regarding claim 8, the combination of Sterenthal, SPAHR and Nguyen teaches all the limitations of the base claims as outlined above. 

Sterenthal further teaches:
for each element of the mesh model determining said adaptation by performing one of:
sign reversing said deviation; ([0120] - - reorient displacement)
one of sign reversing said at least one coefficient and inverting said at least one coefficient; and
storing simulation results for said performing said simulation of the ME process using said activation sequence in reverse order and using said stored simulation results and assigning said deviation resulting from said simulation in reverse order to said adaptation.

Regarding claim 9, the combination of Sterenthal, SPAHR and Nguyen teaches all the limitations of the base claims as outlined above. 

Sterenthal further teaches: the reference comprises 3D dimensions of the electronic 3D-model and the deviation comprises a spatial deformation of the 3D dimensions of the mesh model relative to the 3D dimensions of the electronic 3D- model, and wherein for each element of the mesh model said adaptation comprises a spatial compensation; and wherein the applying said adaptation to the generating control instructions comprises: 
applying said spatial compensation to said at least one electronic toolpath to obtain at least one spatially compensated electronic toolpath ([0120] - - to address 
establishing said at least one adapted control instruction comprising said at least one spatially compensated electronic toolpath ([0120] - - to address undesirable temperature and/or displacement caused by stress, tool paths are changed).	

Regarding claim 13, the combination of Sterenthal, SPAHR and Nguyen teaches all the limitations of the base claims as outlined above. 

Sterenthal further teaches: said simulation of the ME process comprises thermo-mechanical simulation using a finite element method ([0116] - - FEA)

Regarding claim 14, the combination of Sterenthal, SPAHR and Nguyen teaches all the limitations of the base claims as outlined above. 

Nguyen further teaches:
said fabrication process further comprises a post-processing process following the ME process, and wherein said generating control instructions based on said electronic 3D-model and process parameters of said fabrication process comprises:
generating post-processing control instructions for said post-processing process ([0036] - - controlling mechanical boundary conditions during one or more of the fabrication stages by controlled reduction of clamping forces in line with varying critical 
and wherein said performing simulation of said fabrication process in time further comprises:
performing simulation of said post-processing process using the ME simulation result and using said post-processing control instructions ([0088] - - the model is used to simulate the complete build of the workpiece which including all standard stages, the cooling of the workpiece after the build is one of the stages).

Sterenthal, SPAHR and Nguyen are combinable for the same rationale as set forth.

Regarding claim 15, the combination of Sterenthal, SPAHR and Nguyen teaches all the limitations of the base claims as outlined above. 

SPAHR further teaches: said post- processing control instructions comprise annealing process control instructions ([0290] - - annealing).

Sterenthal, SPAHR and Nguyen are combinable for the same rationale as set forth.

Regarding claim 17, the combination of Sterenthal and SPAHR teaches all the limitations of the base claims as outlined above. 

But the combination of Sterenthal and SPAHR does not explicitly teach:

i. said simulation of said fabrication process in at least one iteration cycle, using said adapted control instructions from a preceding simulation; and
ii. applying said adaptation from said iteration cycle to said control instructions.

However, Nguyen teaches:
until said deviation of said at least one property is less than or equal to a fourth predetermined threshold, performing 
i. said simulation of said fabrication process in at least one iteration cycle, using said adapted control instructions from a preceding simulation ([0180]-[0184] - -Model/analyse an iteration of a distortion compensated build); and
ii. applying said adaptation from said iteration cycle to said control instructions ([0180]-[0184] - - repeat step c) until build tolerance is achieved).


Sterenthal, SPAHR and Nguyen are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method which including using FEA to simulate 3D printing process, as taught by the combination of Sterenthal and SPAHR, and incorporating simulation and adaptation until build tolerance is achieved, as taught by Nguyen.  

One of ordinary skill in the art would have been motivated to do this modification in order to predict and minimising distortion, as suggested by Nguyen ([0001]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUHUI R PAN/Primary Examiner, Art Unit 2116